DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. This Office Action is in response to Applicants amendments and remarks filed 12/8/20. Claims 1, 7, 10-12, 15-21, 23 and 26 are pending. Claims 15-20 and 26 remain withdrawn.
Information Disclosure Statement
3. The information disclosure statement (IDS) submitted on 12/8/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Rejections and Objections Withdrawn
4. The rejection of claims 1, 3-8, and 10 under 35 U.S.C. § 112(a) as failing to comply with the written description requirement is withdrawn because of Applicants arguments and amendments.
5. The objections over claims 9, 11, 12, 21 and 23 are withdrawn.

Election/Restrictions
6.  Claims 1, 7, 10-12, 21 and 23 were directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 15-20 and 26 directed to the process of making or using the allowable product, previously withdrawn from 
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between groups I and II (antibodies, nucleic acids encoding said antibodies, and methods of making said antibodies) as set forth in the Office action mailed on 2/20/20 (and as clarified in applicant’s response on 04/03/20) is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.                                                                                                                                                                     Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
7. An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Seth Cockrum on 2/3/2021.
The application has been amended as follows: 

In the claims


15. An isolated polynucleotide sequence encoding an antibody or functional fragment according to claim 1.
20. A process for the production of an anti-TGF-02 antibody or functional fragment thereof, comprising culturing the host cell of claim 19 and isolating said antibody or functional fragment.

Conclusion
	9. Claims 1, 7, 10-12, 15-21 and 23 are allowed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEGATHEESAN SEHARASEYON whose telephone number is (571)272-0892.  The examiner can normally be reached on M-F 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEGATHEESAN SEHARASEYON/          Examiner, Art Unit 1645 

/GARY B NICKOL/           Supervisory Patent Examiner, Art Unit 1645